EXHIBIT FAX AUDIT # H06000174428 3 ARTICLES OF INCORPORATION In compliance with Chapter 607, F.S. ARTICLE I NAME The name of the corporation shall be: Royal Style Design, Inc. ARTICLE II PRINCIPAL OFFICE The principal place of business and mailing address of this corporation shall be: 478 E. Altamonte Dr., Suite 108, Pmb 281, Altamonte Spring, Florida ARTICLE III PURPOSE The purpose for which the corporation is organized is: All lawful business ARTICLE IV SHARES The number of shares of stock that this corporation is authorized to have outstanding at any one time is 100. The par value of each share of stock is ARTICLE V OFFICERS/DIRECTORS The initial directors of the corporation are: Ivan Sorokoumov, 2667 Spring Glen Ln., Apopka, Florida 32703 Dmitry Terikov, 478 E. Altamonte Dr., Suite 108, PMB 281, Altamonte Spring, Florida Nikolay Lobachev, 478 E.Altamonte Dr., Suite 108, PMB 281, Altamonte Spring, Florida The initial officers of the corporation are: Nikolay Lobachev, President ARTICLE VI REGISTERED AGENT The name and Florida Street address of the registered agent is: Business Filings Incorporated, 1203 Governors Square Blvd., Suite 101, Tallahassee, Florida 32301-2960. Located in the County of Leon. ARTICLE VII INCORPORATOR The name and street address of the incorporator to these Articles of Incorporation is
